Citation Nr: 0805080	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for rotator 
cuff tear of the right shoulder with biceps tendonitis and 
osteoarthritis (right shoulder disability), in excess of zero 
percent prior to July 7, 2003; in excess of 20 percent from 
July 7, 2003 to April 11, 2004; in excess of 30 percent from 
April 12, 2004 to May 26, 2004, and from August 1, 2004 to 
May 10, 2006; and in excess of 40 percent from May 11, 2006. 

2.   Entitlement to an increased disability rating for status 
post repair, rotator cuff tear of the left shoulder with 
osteoarthritis (left shoulder disability), in excess of zero 
percent prior to July 7, 2003; and in excess of 20 percent 
from July 7, 2003 to August 9, 2004, and from October 1, 
2004.

3.  Entitlement to an increased disability rating for 
cervical strain, with arthritis, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for low 
back strain, chronic, to include osteoarthritis, currently 
evaluated as 20 percent disabling.


5.  Entitlement to an increased (compensable) disability 
rating for arthralgia, with swelling, right foot, fifth 
metatarsal joint. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
ending in March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).  

In that rating decision, the RO continued noncompensable 
ratings for the service-connected right and left shoulder 
disabilities; increased the rating for cervical strain, with 
arthritis, from 10 to 20 percent; and continued the assigned 
ratings of 20 percent for the low back strain, chronic, to 
include osteoarthritis, and of zero percent for arthralgia, 
with swelling, right foot, fifth metatarsal joint.  The 
veteran perfected an appeal as to that rating action with 
respect to the five disabilities.

During the appeal, in rating decisions in November 2004 and 
October 2006, the RO determined that based on changes in 
disability, staged ratings were appropriate and were assigned 
for different periods of time for the left and right shoulder 
disabilities.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The assigned staged ratings are as 
reflected in the issues above on page one.  Additionally, in 
the November 2004 rating decision, the RO assigned a 
temporary total rating for convalescence following treatment 
for the left and right shoulder disabilities, effective from 
May 27, 2004 to July 31, 2004 for the right shoulder 
disability, and effective from August 10, 2004 to September 
30, 2004 for the left shoulder disability.  The bilateral 
shoulder disabilities' increased rating claims remained in 
controversy for other periods because the ratings for the two 
periods for which a temporary total rating was not assigned 
remained less than the maximum available benefit awardable 
for both shoulder disabilities. See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Lastly, prior to a November 2007 rating decision, the RO had 
included sciatica as part of the service-connected low back 
disability, "low back strain, chronic, to include 
osteoarthritis with sciatica."  In the November 2007 rating 
decision, the RO granted a separate rating for "sciatica of 
the left lower extremity, associated with the low back 
strain, chronic, to include osteoarthritis."  The record 
does not show that the veteran has appealed as to the rating 
assigned for this separate disability of sciatica, which is 
residual to the service-connected chronic low back strain, to 
include osteoarthritis.  Therefore the rating for sciatica of 
the left lower extremity is not before the Board.  


FINDINGS OF FACT

1.  Prior to July 1, 2003, the veteran's right shoulder 
disorder is not shown to be limited in abduction at shoulder 
level or to be manifested by X-ray evidence of arthritis.

2.  For each period from July 1, 2003, the right shoulder 
disability is shown to be productive of a functional 
equivalent of limitation of abduction to 25 degrees from the 
side.

3.  Prior to July 1, 2003, the veteran's left shoulder 
disorder is not shown to be limited in abduction at shoulder 
level or to be manifested by X-ray evidence of arthritis.  

4.  For the period from July 1, 2003 to July 6, 2003, the 
veteran's left shoulder disorder is manifested by X-ray 
evidence showing arthritis as well as some (noncompensable 
level) limitation of motion of the shoulder. 

5.  During no period from July 7, 2003 forward, does the 
veteran's left shoulder disability involve abduction of the 
left shoulder limited to a level approaching 25 degrees from 
the side.

6.  The veteran's cervical strain, with arthritis, is not 
productive of severe impairment of limitation of motion, nor 
is it productive of ankylosis or residuals of fracture; it 
does not result in incapacitating episodes of at least four 
weeks during the past 12 months.

7.  The veteran's low back strain, chronic, to include 
osteoarthritis, is not productive of severe impairment of 
limitation of motion, and is does not involve ankylosis or 
residuals of fracture; it does not result in incapacitating 
episodes of at least four weeks during the past 12 months.

8.  The veteran's arthralgia, with swelling, right foot, 
fifth metatarsal joint, is asymptomatic.
 

CONCLUSIONS OF LAW

1.  The schedular criteria have not been met for a 
compensable disability rating prior to July 1, 2003, for 
rotator cuff tear of the right shoulder with biceps 
tendonitis and osteoarthritis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5201 (2007).

2.  The schedular criteria have been met for a 40 percent 
disability rating and no more, for the period from July 1, 
2003 to May 26, 2004, and from August 1, 2004 to May 10, 
2006, for rotator cuff tear of the right shoulder with biceps 
tendonitis and osteoarthritis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5201 (2007).

3.  The schedular criteria have not been met for a disability 
rating in excess of 40 percent for the period from May 11, 
2006, for rotator cuff tear of the right shoulder with biceps 
tendonitis and osteoarthritis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5201 (2007). 

4.  The schedular criteria have not been met for a 
compensable disability rating prior to July 1, 2003, for 
status post repair, rotator cuff tear of the left shoulder 
with osteoarthritis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 5201 (2007).

5.  The schedular criteria have been met for a 10 percent 
disability rating and no more, for the period from July 1, 
2003 to July 6, 2003, for status post repair, rotator cuff 
tear of the left shoulder with osteoarthritis.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5201 
(2007).

6.  The schedular criteria have not been met for a disability 
rating in excess of 20 percent for the period from July 7, 
2003 to August 9, 2004, and from October 1, 2004, for status 
post repair, rotator cuff tear of the left shoulder with 
osteoarthritis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5201 (2007). 

7.  The schedular criteria for a disability rating in excess 
of 20 percent for cervical strain, with arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5290, 5293 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2007).

8.  The schedular criteria for a disability rating in excess 
of 20 percent for low back strain, chronic, to include 
osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5292, 
5293, 5295 (effective prior to September 26, 2003), and 
Diagnostic Codes 5003, 5237, 5243 (2007).

9.  The schedular criteria for a compensable disability 
rating for arthralgia, with swelling, right foot, fifth 
metatarsal joint, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, the VCAA duty to notify was satisfied by way of a 
number of letters sent to the veteran between December 2002 
and October 2006, which fully addressed all four notice 
elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for an increased rating.  The veteran 
was also notified of his and VA's respective duties for 
obtaining evidence, and was asked to submit evidence and/or 
information in his possession to the AOJ.  Although some of 
the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but, after appropriate notice was provided, the AOJ 
also readjudicated the case when it issued a supplemental 
statement of the case in November 2007.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court held that the Board must first 
determine the adequacy of 38 U.S.C.A. § 5103(a) notice when 
adjudicating claims for increased ratings.  If notice is 
deemed inadequate, then the Board must determine whether the 
purpose of 38 U.S.C.A. § 5103(a) notice has been frustrated.  
If compliant VCAA notice was not provided, the Board must 
proceed with a prejudicial error analysis to determine 
whether any notice errors affected the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  If so, the case must be remanded for 
corrective action.

The Board has determined that the notice provided complies 
with Vazquez-Flores.  The notice letters in total, provide 
notice: that the claimant must provide or request the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening of the disability; that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes; and that provides 
examples of the types of medical and lay evidence that the 
claimant may submit.  Further, the claimant is rated under 
Diagnostic Codes that contain criteria necessary for 
entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  Meeting these criteria, the notice provided does 
comply with Vazquez-Flores.  Therefore, there is no need to 
determine whether the veteran's claim has been prejudiced by 
any lack of appropriate notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Notification letters in August and 
October 2006 include notice as to the last two elements.  
Thus, the Board finds no prejudice to the veteran.  

To the extent that the Board denies the veteran's claims 
below, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  To the 
extent that his claims are granted, the AOJ has the 
responsibility regarding the provision of appropriate notice.  
The Board notes that the veteran's claims are for higher 
ratings; he is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA and private treatment 
records and service treatment records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran is claiming that due to the severity of his 
service-connected left and right shoulder disorders, his 
cervical and low back disorders, and his right foot disorder, 
he is entitled to increased ratings. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The RO has evaluated the appealed disabilities' ratings under 
rating criteria for evaluating the musculoskeletal system, 
under 38 C.F.R. § 4.71a (2007).  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The applicable evidence of record material to the veteran's 
claims includes reports of several VA examinations conducted 
between March 2003 and April 2006.  Additionally, private 
treatment records dated from 2001 to April 2006 show 
treatment and/or findings for various conditions including 
his service-connected bilateral shoulder and low back 
disabilities, and right foot disability.  

The report of a March 2003 VA orthopedic examination shows 
that the veteran reported complaints of ongoing neck 
discomfort since service, and he had developed some aching in 
his upper arms which he described as shoulder pain.  He 
reported rather vague complaints regarding his lower back.  
The veteran did not recall any specific right foot problem, 
and stated that his feet tend to swell at night.  He did not 
recall having pain on the lateral border of his right foot, 
and denied any numbness.  

On examination, the cervical spine had flexion from 0 to 50 
degrees; extension from 0 to 25 degrees; lateral flexion from 
0 to 20 degrees on the right and on the left; and rotation 
was from 0 to 50 degrees on the right and on the left.  

The shoulder range of motions included flexion from 0 to 175 
degrees on the right and 0 to 165 degrees on the left; 
abduction from 0 to 175 degrees on the right and 0 to 160 
degrees on the left; internal rotation from 0 to 90 degrees 
on the right and 0 to 80 degrees on the left; and external 
rotation from 0 to 90 degrees on the right and on the left.

Examination of the cervical region and upper back showed 
significant tightness of the trapezius, especially on the 
left side.  The examiner indicated that sensory examination 
of the hands was unreliable, and that the veteran likely had 
some minor residuals of carpal tunnel surgery on the left 
wrist.  

Examination of the lumbosacral spine revealed that the pelvis 
was level; and there was no significant tenderness to 
palpation.  Flexion was from 0 to 75 degrees; extension from 
0 to 20 degrees; lateral flexion from 0 to 25 degrees on the 
right and 0 to 20 degrees on the left.  Reflexes were active 
and symmetrical at the knees and ankles.  There was no 
apparent loss of sensation in the foot.  Straight leg raising 
in the sitting position was to 90 degrees bilaterally, 
without pain.  Straight leg raising in supine position was to 
about 45 degrees bilaterally, with complaints of discomfort 
on elevation. 
 
Right foot examination revealed a palpable dorsalis pedis 
pulse; a small Tailor's bunion at the level of the fifth MP 
joint on the right; and a slight redness but no soreness to 
palpation, which did not bother the veteran.

After examination, the report contains four diagnoses.  (1) 
Chronic low back strain with, more than likely, the presence 
of degenerative arthritis secondary to aging.  There were no 
real flare-ups, and thus insignificant loss in range of 
motion or function; therefore Deluca does not appear to be 
applicable.  (2) Cervical arthritis with marked tightness of 
the trapezii, interpreted by the veteran as shoulder pain; 
which however in reality is trapezius tightness and spasm.  
Deluca is not applicable.  (3) No evidence of shoulder cuff 
pathology or arthritis of the right or left shoulder.  (4) 
Tailor's bunion, right foot, asymptomatic at this time.

A private medical record of treatment on July 1, 2003 shows 
that the veteran was seen for complaints of shoulder pain, 
worse on the right than left.  On examination, the right 
shoulder was quite tender and limited in motion in all 
directions, particularly in abduction and rotations.  Passive 
motion past about 40 degrees of abduction was quite 
uncomfortable; with flexion, the veteran could get to about 
60 degrees and rotation was markedly limited.  Palpation was 
not that tender.  X-ray examination revealed that both 
shoulders had degenerative change in the AC joint with some 
spurring.

A private medical record of MRI examination on August 13, 
2003 shows that the right shoulder had a massive rotator cuff 
tear involving the infraspinatous and supraspinatous tendons.  
There was superior displacement of the humeral head and 
acromioclavicular joint arthropathy.

The report of an April 12, 2004 VA examination of the left 
shoulder shows that the veteran reported having increased 
pain since the previous summer.  On examination, there was 
some tenderness over the acromioclavicular joint and top of 
the shoulder.  There was pain on rotation of the shoulder.  
Ranges of motion included abduction (actively) from 0 to 90 
degrees, with pain and resistance beyond that; forward 
flexion (actively) from about 0 to 100 degrees, with pain and 
resistance beyond that; internal rotation from 0 to 45, 
limited by pain and resistance; external rotation from 0 to 
45 degrees, with pain; adduction from 0 to 35 or 40 degrees; 
and extension from about 0 to 20 degrees.  There was some 
decrease in strength in the abducted and forward flexed 
positions, with some pain on stressing the shoulder.  There 
was no apparent significant atrophy of the arm or forearm on 
the left side compared to the right.  

The report concludes with a diagnosis of partial tear of the 
left shoulder cuff.  The examiner opined that with respect to 
Deluca, the veteran had evidence of pain on most ranges of 
motion, with increased weakness and fatigability; no gross 
instability; and it did not appear that the veteran had any 
specific flare-ups that would increase pain or decrease range 
of motion.

The report of an April 12, 2004 VA examination addressed the 
veteran's conditions of his neck, lower back, right foot, and 
right shoulder.  The veteran reported the following 
complaints.  He had neck pain and decrease in range of 
motion; episodic low back pain, described as severe mid-back 
pain without radiation lasting less than one hour, with no 
known precipitating factors; and no right foot pain, 
stiffness, swelling, heat, instability or fatigability, or 
other complaints.  Regarding the right shoulder, he reported 
a sudden worsening of pain in the last year, with constant 
pain with the slightest use of the arm.  There was also 
stiffness, no swelling, and occasional heat but no redness.  
The veteran felt that the shoulder was quite unstable and 
wanted to give out.  The pain seemed to radiate down the side 
of the upper arm, without numbness or tingling in the hand.  
The shoulder affected virtually all activities such as 
drinking or dressing. 

On examination, the veteran shook hands using his left arm.  
The examiner noted that the veteran was right handed.  On 
examination of neck ranges of motion in degrees, flexion was 
from 0 to 30 (normal 0 to 45); extension from 0 to 15 (normal 
0 to 45); lateral flexion from 0 to 25, bilaterally (normal 0 
to 45); rotation 0 to 45, bilaterally (normal 0 to 80).  He 
had particular discomfort with flexion.  There was no midline 
tenderness, or tenderness with palpation of the paraspinal 
muscles.  

The veteran guarded his right shoulder.  Ranges of motion of 
the right shoulder in degrees included, flexion from 0 to 75 
degrees (normal 0 to 180), with pain at the endpoint; 
abduction was zero degrees as he was unable to abduct at all 
(normal 0 to 180), with pain on attempts; internal rotation 
was from 0 to 80 (normal 0 to 90); external rotation was zero 
degrees.  Strength of the right shoulder was 3/5 in all 
ranges.  The shoulder was tender, and there were no signs of 
atrophy.  

Ranges of motion of the lower back in degrees included 
flexion from 0 to 60 (normal 0 to 90).  There was mild pain 
at the endpoint.  Extension was from 0 to 10, with pain 
(normal 0 to 30); lateral flexion from 0 to 10, bilaterally 
(normal 0 to 30); rotation from 0 to 20 (normal 0 to 30).  
There was no tenderness on palpation of the spine or 
paraspinal muscles.  Distal sensation was normal and deep 
tendon reflexes were 2+ and equal, bilaterally.  

The report contains diagnoses of arthritis of the cervical 
spine; chronic lumbar strain; remote fracture of the right 
foot, fifth metatarsal, no symptoms at this time; and right 
shoulder rotator cuff tear with decrease in range of motion, 
painful range of motion and instability.

With respect to Deluca factors and the cervical and lumbar 
spines, the examiner opined that there was a decreased range 
of motion and painful range of motion; the veteran complained 
of stiffness, but denied any fatigability or incoordination, 
and described flare-ups.  The examiner opined that it was 
likely that during flare-ups that the veteran would 
experience a sharp decrease in range of motion, of 
approximately 5 to 15 degrees in any of the ranges of motion; 
and the ability to perform activities of daily living would 
likely be affected during flare-ups.  

With respect to the right shoulder, the examiner opined that 
due to the veteran being right handed, the significant 
decrease in range of motion, and significant painful motion, 
weakness and instability, likely had had a dramatic effect on 
the ability to perform activities of daily living.

The report of a July 2004 private evaluation of the right 
shoulder (diagnosis: right rotator cuff massive debridement) 
shows that right shoulder ranges of motion, actively, 
included flexion to 97 degrees (-90 degrees passively); 
extension to 16 degrees; and abduction to 57 degrees.  The 
report contains an assessment of shoulder pain status post RC 
debridement; the veteran had significant limitation with 
active and passive range of motion and weakness and pain with 
resisted movements.  The veteran was quite impaired with 
daily activities.  

Private medical records show that the veteran underwent 
surgical treatment of a chronic irreparable right rotator 
cuff in May 2004, and surgical treatment of a left rotator 
cuff tear with impingement on August 10, 2004.  

The report of a September 2004 VA examination shows that on 
examination of the right shoulder, ranges of motion in 
degrees, included flexion from 0 to 70; abduction from 0 to 
45; internal rotation from 0 to 20; and external rotation 
from 0 to 45.  There was significant guarding and some 
tenderness over the right shoulder cuff.  There was some 
crepitation present on motion; and significant pain during 
examination.  On examination of the left shoulder, range of 
motion testing revealed that the veteran's shoulder exhibited 
flexion from 0 to 90 degrees, abduction from 0 to 45 degrees, 
internal rotation from 0 to 30 degrees, and external rotation 
from 0 to 80 degrees.  There was significant guarding and 
some tenderness over the right shoulder cuff.  There was some 
tenderness over the anterior cuff, and no muscle atrophy.

The report contains diagnoses of (1) irreparable cuff tear, 
right shoulder, with significant frozen shoulder, being 
treated with physical therapy; and (2) partial cuff tear and 
labrum fraying, left shoulder, with residual frozen shoulder, 
being treated with physical therapy.  With respect to Deluca 
factors, the examiner noted evidence of pain and limited 
range of motion with fatigability, without gross instability, 
for both shoulders.

The report of an April 2005 VA examination addressed the 
veteran's bilateral shoulder, and cervical and lumbar spine 
conditions.  The report shows that on examination, ranges of 
motion for the right shoulder in degrees, included forward 
flexion from 0 to 100 (active), with pain beginning at 50 
degrees; abduction from 0 to 110 (active) with pain beginning 
at 90 degrees.  Repetitive use resulted in additional 
limitation of motion for flexion and abduction, of 10 to 20 
degrees.  The report shows that on examination, ranges of 
motion for the left shoulder in degrees, included forward 
flexion from 0 to 180 (active); abduction from 0 to 180 
(active).  Repetitive use resulted in additional limitation 
of motion for flexion and abduction, of 10 to 20 degrees.  
There was no evidence of recurrent shoulder dislocations or 
joint ankylosis on either side. 

On examination of the cervical spine, ranges of motion in 
degrees included flexion from 0 to 45; extension from 0 to 
40; left and right lateral flexion from 0 to 40, bilaterally; 
and left and right lateral rotation from 0 to 75, 
bilaterally.  The examiner noted there was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  

On examination of the thoraco-lumbar spine, ranges of motion 
in degrees included flexion from 0 to 75, with pain beginning 
at 65; extension from 0 to 25; left and right lateral flexion 
from 0 to 30, bilaterally; and left and right lateral 
rotation from 0 to 30, bilaterally.  Passive flexion was from 
0 to 80 degrees, with pain beginning at 65 degrees.  The 
examiner noted there was additional limitation of motion of 
flexion (10 to 20 degrees) on repetitive use due mostly to 
pain.

The report of a December 2005 VA examination addressed the 
veteran's cervical and lumbar spine conditions.  The examiner 
noted a history of a herniated disc in the cervical spine.  
The veteran indicated there were no flare-ups of the neck.  
On examination of the cervical spine, ranges of motion in 
degrees included flexion, extension, and lateral flexion 
(right and left), all from 0 to 45; and right and left 
rotation from 0 to 80.  

Examination of the back revealed no spasticity or evidence of 
any spinous process tenderness.  Gait and posture were within 
normal limits.  Ranges of motion of the lumbar spine in 
degrees included flexion from 0 to 80; extension from 0 to 
10; right and left lateral flexion from 0 to 25, bilaterally; 
and right and left rotation from 0 to 30, bilaterally.  
Straight leg raising was negative, bilaterally.  Patellar 
reflex was +2, bilaterally.  Muscle strength in the lower 
extremities was 5/5, bilaterally.

After examination the report contains diagnoses of (1) 
chronic neck strain and (2) chronic low back strain.  The 
examiner provided the following comments with respect to 
Deluca factors and these diagnoses.  The veteran did not 
presently have any significant pain with motion of the neck; 
it is feasible that with flare-ups he would lose 10 degrees 
of flexion.  The veteran had some pain on examination of the 
lumbar spine; with repeated use and with flare-ups, it is 
feasible he would lose 10 to 20 degrees of additional 
flexion.  The examiner linked-as "at least as likely as not 
the cause"-complaints of sciatica to the veteran's chronic 
lumbar strain.

A private treatment record dated in April 2006 contains an 
assessment that the veteran had significant cuff tear 
arthropathy of the right shoulder.  Right shoulder forward 
flexion was limited to 35 degrees, abduction was limited to 
30 degrees, external rotation was limited to neutral.  Biceps 
testing was painful, and strength was only fair.  Left 
shoulder examination was pretty unremarkable except for some 
sensitivity on impingement testing.  

The report of a September 2006 VA examination of the 
veteran's bilateral shoulder disabilities shows that the 
examiner noted the following surgical history.  The veteran 
underwent surgery on the right shoulder on May 27, 2004 for 
internal derangement.  The examiner reported that the 
operative report noted infraspinatus and supraspinatis tears, 
labral fragmentation, biceps fraying, and that the rotator 
cuff was immobile.  The veteran underwent left shoulder 
surgery in August 2004 to treat a small rotator cuff tear, 
anterior labral fraying and supraspinatis fraying.  

Presently, the veteran reported the following complaints.  He 
estimated his pain to be between 3 and 7 on a scale of 10 in 
the right shoulder on a regular basis.  Flare-ups depended on 
his movement or activity, and could last two to three days.  
He had difficulty with range of motion of the right shoulder 
and could not move the elbow far from his side.  The left 
shoulder had a chronic pain of 3 out of 10.  He was careful 
with movement but was not limited in range of motion.  The 
veteran reported having difficulty with any movement of the 
right arm and could not lift anything greater than five 
pounds.  He had weakness in the right arm and used the left 
for most activity.  The veteran used a sling as needed for 
the right shoulder pain.

On examination, the veteran had tenderness in the subacromial 
area bilaterally.  Testing revealed positive signs for 
impingement, bilaterally. Strength on the left was 4+/5 in 
all spheres; strength on the right was  4/5 with internal 
rotation, other spheres were 3/5.  

Ranges of motion of the shoulders included flexion on the 
right from 0 to 35 degrees, causing pain; and on the left 
from 0 to 110 degrees.  Extension on the right was from 0 to 
5 degrees, causing pain; and on the left from 0 to 20 
degrees, causing pain.  Abduction on the right was from 0 to 
30 degrees, with pain; and on the left from 0 to 110 degrees, 
causing pain but the veteran could reach a maximum of 120 
degrees.  External rotation on the right was from 0 to 10 
degrees; and on the left from 0 to 10 degrees, causing pain 
but the veteran could reach a maximum of 20 degrees.  
Internal rotation on the right was from 0 to 20 degrees, 
causing pain; and on the left from 0 to 30 degrees.  Upper 
arm circumference was 31.5 cm on the right and 32 cm on the 
left.  Testing showed bicipital groove tenderness with 
palpation.  X-ray examination in April 2005 showed an anchor 
screw in the left humeral head and osteoarthritis 
bilaterally.  

The report contains diagnoses of (1) rotator cuff tear, right 
shoulder; biceps tendonitis, right shoulder; (2) rotator cuff 
tear, left shoulder; and (3) osteoarthritis of bilateral 
shoulders.  The examiner opined as to the following.  The 
bilateral shoulders manifested evidence of painful motion, 
weakness and reduced range of motion in all spheres.  The 
pain, weakness and reduced range of motion significantly 
limited functional ability on a chronic basis due to severely 
limited range of motion.  During flare-ups or when the joint 
was used repeatedly, the veteran could lose an additional 5 
to 10 degrees of motion.  Given the shoulder weakness and 
reduced range of motion, the veteran was limited in any 
activity with his upper extremities, right greater than left.  

A.  Left and Right Shoulder Disabilities

The RO has identified the veteran's left and right shoulder 
disabilities as (1) rotator cuff tear of the right shoulder 
with biceps tendonitis and osteoarthritis and (2) status post 
repair, rotator cuff tear of the left shoulder with 
osteoarthritis.  The RO has evaluated these disabilities 
under rating criteria for evaluating disabilities of the 
shoulder and arm, specifically limitation of motion of the 
arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.  The veteran's right arm is his major 
extremity.

The Board notes that in a November 2004 rating decision, the 
RO assigned a temporary total rating for convalescence 
following treatment for the left and right shoulder 
disabilities, effective from May 27, 2004 to July 31, 2004 
for the right shoulder disability, and effective from August 
10, 2004 to September 30, 2004 for the left shoulder 
disability.  As the veteran received a 100 percent rating for 
the identified periods, the Board's analysis below does not 
include consideration of whether higher ratings are warranted 
for these periods. 

1.  Right Shoulder Disability

The veteran's rotator cuff tear of the right shoulder with 
biceps tendonitis and osteoarthritis, is currently evaluated 
at the following disability ratings: zero percent prior to 
July 7, 2003; 20 percent from July 7, 2003 to April 11, 2004; 
30 percent from April 12, 2004 to May 26, 2004, and from 
August 1, 2004 to May 10, 2006; and 40 percent from May 11, 
2006.  

On review of the entire record, the Board finds (as is 
explained below) that the right shoulder disorder is properly 
rated as 0 percent during the initial period, but only until 
the end of June 2003.  However, on July 1, 2003 (the date 
there is first shown X-ray evidence of arthritis and pain), 
and for each period after July 1, 2003 (except for the period 
during which time the veteran was in receipt of a total 
rating), the veteran's right shoulder disability more nearly 
approximates the criteria for a 40 percent rating.   

Specifically, it is noted that at the time of the March 2003 
VA examination, the veteran was able to abduct to 175 degrees 
on the right, which is nearly full abduction.  Normal 
shoulder abduction is to 180 degrees.  See 38 C.F.R. § 4.71, 
Plate 1.  The examiner found that there was no evidence of 
shoulder cuff pathology or arthritis of the right shoulder at 
that time.  A compensable rating is not warranted at this 
time.  

Private treatment records on July 1, 2003 show the first 
evidence of a significant increase in severity of the 
veteran's right shoulder disability.  At that time, passive 
motion past 40 degrees of abduction was quite uncomfortable.  
X-ray evidence revealed degenerative change in the AC joint 
with some spurring.  A report of a subsequent MRI examination 
in August 13, 2003 showed a right shoulder massive rotator 
cuff tear.  

Subsequent VA examination in April 2004 showed that the 
veteran was fully guarded regarding his right shoulder, 
shaking hands using his left arm.  At that time the veteran 
was unable to abduct at all.  The examiner opined that 
because the veteran was right handed, the significant 
decrease in range of motion, and significant painful motion, 
weakness and instability, likely had had a dramatic effect on 
the ability to perform activities of daily living.  

Subsequent medical records on file show similarly severe 
symptoms associated with the veteran's right shoulder 
disability.  The veteran required surgical treatment in May 
2004 for what was described as chronic irreparable right 
rotator cuff.  Moreover, subsequent treatment records through 
April 2006 show continued severe symptoms.  In April 2006 the 
right shoulder abduction was limited to 30 degrees, and the 
condition was assessed as significant cuff tear arthropathy 
of the right shoulder.  The 30 degrees of abduction is 
approximately equivalent to the criteria for a 40 percent 
rating under Diagnostic Code 5201, which provides for a 40 
percent disability rating on evidence of abduction limited to 
25 degrees.  Given the significant effect of the associated 
painful motion and weakness on the veteran's daily living, 
the Board finds that the right shoulder condition meets the 
functional equivalent of a limitation of abduction to 25 
degrees.  See Deluca, infra. 

Based on the foregoing, the Board finds that the rotator cuff 
tear of the right shoulder with biceps tendonitis and 
osteoarthritis does not meet the criteria for a compensable 
rating under Diagnostic Code 5201 at any point through the 
end of June 2003.  Prior to July 1, 2003, there is no 
evidence of limitation of motion or arthritis meeting 
criteria for a compensable rating under 38 C.F.R. §§ 5003, or 
5201.  Beginning July 1, 2003, however, and for all periods 
thereafter (expect for the period during which time the 
veteran received a total rating) the disability due to the 
veteran's right shoulder disorder more nearly approximates 
the criteria for a 40 percent disability rating under 
Diagnostic Code 5201.  Under that code, 40 percent is the 
maximum rating assignable.  From that date, the evidence 
first shows significant severity in symptoms of the right 
shoulder including arthritis.
 
The Board has considered whether any further increase is 
warranted under any other diagnostic criteria addressing the 
shoulder.  The Board finds that the veteran's right shoulder 
disability does not meet criteria that would entitle him to 
an increased rating (under any other Diagnostic Code) in 
excess of zero prior to July 1, 2003, or in excess of 40 
percent from that date, under any other rating criteria.  
There is no evidence of ankylosis of the scapulohumeral 
articulation; or other impairment of the humerus, involving 
fibrous union, non-union, or loss of head.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202.  

In summary, a grant of an increased rating to 40 percent (and 
no higher) is warranted from July 1, 2003 to May 26, 2004, 
and from August 1, 2004 to May 10, 2006 for rotator cuff tear 
of the right shoulder with biceps tendonitis and 
osteoarthritis.  At no point is a rating in excess of 40 
percent warranted.  

2.  Left Shoulder Disability

The veteran's status post repair, rotator cuff tear of the 
left shoulder with osteoarthritis, is currently evaluated at 
the following disability ratings: zero percent prior to July 
7, 2003; a 20 percent rating from July 7, 2003 to August 9, 
2004; a total rating from August 10, 2004 to the end of 
September 2004; and a 20 percent rating from October 1, 2004.  

As reflected in medical evidence and explained below, prior 
to July 7, 2003, the record does not show that the left 
shoulder disability meets the criteria under Diagnostic Code 
5201 for a compensable rating during that period.  There is 
no evidence during that period showing that the left shoulder 
(minor extremity) is limited in abduction to a position at 
shoulder level.  Further, although there evidence of some 
limitation of motion (not compensable under Diagnostic Code 
5201), there is no evidence of arthritis prior to July 1, 
2003.  As such, a compensable rating is not warranted prior 
to that date.

At the March 2003 VA examination, abduction was to 160 
degrees on the left, which is significantly greater than the 
shoulder level (90 degrees) required for the minimum 
compensable rating of 20 percent under Diagnostic Code 5201.  
At that time there was no evidence of shoulder cuff pathology 
or arthritis in the left shoulder.  There is no evidence 
warranting an increased compensable rating under that code 
prior to the July 7, 2003 effective date for the currently 
assigned 20 percent rating.  

However, a private medical dated on July 1, 2003 contains X-
ray examination findings including degenerative change in the 
AC joint of the left shoulder.  Therefore, a 10 percent 
rating, and no more, is warranted from that date until July 
6, 2003, because there is X-ray evidence of arthritis and 
some limitation of motion shown (see March 2003 VA 
examination report), which is noncompensable under Diagnostic 
Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  [The 
Board notes that this grant of a 10 percent rating for six 
days in July 2003 accurately reflects the severity of the 
disorder based on the facts found, but affords the veteran no 
additional compensation because payment he received for the 
month of July 2003 was already issued at the 20 percent 
rating.]  

During the period from July 7, 2003, the medical evidence 
does not show that abduction of the left shoulder is limited 
to 25 degrees from the side, so as to warrant a rating in 
excess of the 20 percent assigned since that date under 
Diagnostic Code 5201.  During VA examination in April 2004, 
abduction was to 90 degrees, although with pain and 
resistance beyond that.  At worst, the abduction was from 0 
to 45 degrees, as measured during the September 2004 VA 
examination.  During the April 2005 VA examination, abduction 
was from 0 to 180 (active); and the examiner estimated that 
repetitive use would only result in additional limitation of 
motion of 10 to 20 degrees.  Most recently, at the September 
2006 VA examination, abduction was from 0 to 110 degrees, at 
which point pain began, and to a maximum of 120 degrees.  At 
no time during the period from July 7, 2003, does the medical 
evidence show that the left shoulder disability meets 
criteria (abduction limited to 25 degrees from the side) 
necessary for a 30 percent rating under Diagnostic Code 5201.

The Board has considered whether an increase is warranted 
under any other diagnostic criteria addressing the shoulder.  
There is no evidence, however, of ankylosis of the 
scapulohumeral articulation; other impairment of the humerus, 
involving malunion, recurrent dislocation, fibrous union, 
non-union, or loss of head; or impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203.  

Based on the foregoing, the Board finds that the status post 
repair, rotator cuff tear of the left shoulder with 
osteoarthritis does not meet the criteria for a compensable 
rating prior to July 1, 2003.  From July 1, 2003 to July 6, 
2003, a 10 percent rating is warranted, but no more, and the 
claim is granted to that extent.  The left shoulder 
disability does not meet the criteria for a rating in excess 
of 20 percent for the period from July 7, 2003 to August 9, 
2004, and from October 1, 2004.  



B.  Cervical and Lumbar Spine Disabilities

The RO defined the veteran's service-connected cervical and 
lumbar spine disabilities as (1) cervical strain, with 
arthritis, and (2) low back strain, chronic, to include 
osteoarthritis.  The RO has evaluated these disabilities 
under rating criteria for evaluating cervical strain-cervical 
spine limitation of motion, and limitation of motion of the 
lumbar spine, under 38 C.F.R. § 4.71a, Diagnostic Codes 5290 
(2003)-5237 (2007), and 5292 (2003), respectively.
 
The veteran submitted his claim in December 2002.  Just prior 
to that and during the pendency of this claim, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the criteria for rating 
disabilities of the spine.  Effective September 23, 2002, VA 
revised the criteria for rating intervertebral disc syndrome.  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's service-connected cervical and lumbar spine 
disabilities.  The General Counsel for VA has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for the periods since the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the former and revised regulations 
considered for the period after the change was made.  See 
VAOPGCPREC 3-2000.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe symptoms 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or, some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned for symptoms with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Moderate limitation of motion of the 
cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be 
rated 30 percent disabling. 
38 C.F.R. § 4.71a.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe limitation 
of lumbar spine motion.  A 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate, recurring attacks.  38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
at total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Note that consistent with 
Note (1), in the November 2007 rating decision, the RO 
assigned a separate rating for sciatica, lower left 
extremity, associated with low back strain, chronic, to 
include osteoarthritis.  The veteran has not appealed the 
rating assigned for that disability; therefore, this is not 
before the Board at this time. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2006).

1.  Cervical Strain, With Arthritis

The veteran's service-connected cervical strain, with 
arthritis, is currently rated at a 20 percent level, which 
under the diagnostic criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (effective before September 26, 2003), 
is assignable if range of motion impairment is "moderate."  
For "severe" impairment a 30 percent rating is assignable 
under that code, which is the maximum rating assignable under 
that code.  On review of the record, the Board finds that the 
evidence is consistent with the criteria for a 20 percent 
rating, and with consideration of the level of functional 
loss he experiences, the Board finds that the veteran is 
adequately compensated by the existing 20 percent rating 
assigned, pursuant to Diagnostic Codes 5290.

The Board does not find that an evaluation in excess of 20 
percent is warranted at any time during the period under 
review.  The limitation of motion shown during the various VA 
examinations discussed above do not approximate that 
consistent with a finding of severe impairment as required 
under the prior criteria of Diagnostic Code 5290.  Review of 
the ranges of motion of the cervical spine during VA 
examinations in March 2003, April 2004, April 2005, and 
December 2005, overall, do not reflect severe disability.  

During these examinations, there were only three measurements 
of ranges of motion of the cervical spine, recorded in April 
2004 and December 2005, which indicate three isolated 
occurrences of significant limitations of motion-in 
extension and lateral flexion.  The remainder of the ranges 
of motion measurements recorded during examinations, however, 
are not shown to be significantly decreased.  Comparison of 
the measured ranges with normal (as defined in the April 2004 
VA examination report), show that the measurements represent 
ranges of motion that are from 67 to 100 percent of normal.  

Further, on review of the evidence, the Board finds that a 
higher rating cannot be granted under other pertinent 
diagnostic criteria of either old or new versions.  

Under the prior criteria of Diagnostic Codes 5293, there is 
no evidence of symptomatology of intervertebral disc syndrome 
involving the cervical spine.
 
The claims file also does not contain a diagnosis of 
ankylosis of the cervical spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)). In the absence of ankylosis, the Board 
may not rate the veteran's service-connected cervical spine 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997). The service-connected condition is not the result of 
fractured vertebra. Consequently, a rating higher than 20 
percent is not warranted for the veteran's service-connected 
cervical spine disability under either Diagnostic Codes 5287 
or 5285. 38 C.F.R. § 4.71a (2003).

Similarly, in considering the veteran's cervical spine 
disability under the criteria that became effective September 
26, 2003, an evaluation in excess of 20 percent is not 
appropriate since the evidence does not show forward flexion 
of the cervical spine limited to 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235 to 5243 (2005).  
Specifically, while the record shows that the veteran's range 
of cervical spine motion is restricted, and that he 
experiences additional restriction from pain, he clearly 
retains a level of cervical motion above 15 degrees even when 
any functional loss due to pain is considered.  Thus, an 
evaluation in excess of 20 percent under the new criteria is 
not warranted.

The medical evidence also does not show that veteran's 
service-connected cervical spine disability causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment so as to warrant 
a separate rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2007).  When tested in April 2004, distal 
sensation was normal and deep tendon reflexes were 2+ and 
equal, bilaterally.  The record does not show that the 
veteran's service-connected cervical spine disability 
included any other objective neurologic abnormalities.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 40 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months. There is no medical 
evidence showing an incapacitating episode-the veteran has 
not been prescribed bed rest by a physician, nor does the 
veteran allege this is so.

Given the nature of the veteran's service-connected cervical 
spine disability as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 20 percent 
rating already in effect.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2007).  At present, 
however, there is no basis for such an evaluation.


2.  Low Back Strain, Chronic, to Include Osteoarthritis

The veteran's service-connected low back strain, chronic, to 
include osteoarthritis, is currently rated at a 20 percent 
level, which under the diagnostic criteria of 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 (effective before September 23, 
2002), is assignable if range of motion impairment of the 
lumbar spine is "moderate."  For "severe" impairment a 40 
percent rating is assignable under that code, which is the 
maximum rating assignable under that code.  On review of the 
record, the Board finds that the evidence is consistent with 
the criteria for a 20 percent rating, and with consideration 
of the level of functional loss he experiences, the Board 
finds that the veteran is adequately compensated by the 
existing 20 percent rating assigned, pursuant to Diagnostic 
Codes 5292.

The Board does not find that an evaluation in excess of 20 
percent is warranted at any time during the period under 
review.  The limitation of motion shown during the various VA 
examinations discussed above do not approximate that 
consistent with a finding of severe impairment as required 
under the prior criteria of Diagnostic Code 5292.  Review of 
the ranges of motion of the lumbar spine during VA 
examinations in March 2003, April 2004, April 2005, and 
December 2005, overall, do not reflect severe disability.  

During those examinations, there are only a few measurements 
of ranges of motion (extension and lateral flexion) of the 
lumbar spine indicating occurrences of somewhat significant 
limitations of motion.  The majority of the ranges of motion 
measurements recorded during the examinations, however, are 
not shown to be significantly decreased.  Comparison of the 
measured ranges with normal (as defined in the April 2004 VA 
examination report), show that the majority of the 
measurements represent ranges of motion that are generally 
greater than 50 percent of normal.  At the most recent VA 
examination in December 2005, lumbar spine ranges of motion 
for flexion, extension, lateral flexion, and rotation, were 
all full (100 percent of normal).  Even when considering 
factors such as functional loss due to pain, expected further 
decreases in limitation of motion do not result, overall, in 
severe impairment of motion of the lumbar spine.  See Deluca.

Further, on review of the evidence, the Board finds that a 
higher rating cannot be granted under other pertinent 
diagnostic criteria of either old or new versions.  

Under the prior criteria of Diagnostic Codes 5293, there is 
no evidence of symptomatology of intervertebral disc syndrome 
involving the lumbar spine, other than that pertaining to 
sciatica of the left lower extremity, which was shown to be 
associated with the service-connected lumbar spine 
disability.  Service connection is already in effect for that 
disorder, which is not on appeal at this time.  
 
The claims file also does not contain a diagnosis of 
ankylosis of the lumbar spine.  The service-connected 
condition is not the result of fractured vertebra.  
Consequently, a rating higher than 20 percent is not 
warranted for the veteran's service-connected lumbar spine 
disability under either Diagnostic Codes 5289 or 5285. 38 
C.F.R. § 4.71a (2003).

Similarly, in considering the veteran's lumbar spine 
disability under the criteria that became effective September 
26, 2003, an evaluation in excess of 20 percent is not 
appropriate since the evidence does not show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

While the record shows that the veteran's range of lumbar 
spine motion is restricted, and that he experiences 
additional restriction from pain, he clearly retains a level 
of thoracolumbar motion above 30 degrees even when any 
functional loss due to pain is considered.  Thus, an 
evaluation in excess of 20 percent under the new criteria is 
not warranted. 

Other than the separately service-connected sciatica (not on 
appeal) involving the left lower extremity, the medical 
evidence does not show that veteran's service-connected 
lumbar spine disability causes any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, so as to warrant a separate 
rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1) (2007).  When tested in April 2004, distal sensation 
was normal and deep tendon reflexes were 2+ and equal, 
bilaterally.  The record does not show that the veteran's 
service-connected lumbar spine disability included any other 
objective neurologic abnormalities.

3.  Conclusions

The amended criteria provide for rating intervertebral disc 
disease (now reclassified as Diagnostic Code 5243) according 
to the number of incapacitating episodes the veteran 
experiences in the course of a year.  Assignment of a 40 
percent rating for intervertebral disc syndrome is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks during the past 12 months. 
There is no medical evidence showing an incapacitating 
episode-the veteran has not been prescribed bed rest by a 
physician, nor does the veteran allege this is so.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for an increase in evaluation for the cervical spine 
disability and for the lumbar spine disability.  Given the 
nature of the veteran's service-connected cervical and lumbar 
spine disabilities as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 20 percent 
rating already in effect for each.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher evaluation.  See 38 C.F.R. § 4.1 (2007).  At present, 
however, there is no basis for a higher evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
cervical and lumbar spine disabilities do not meet the 
criteria for a rating greater than the 20 percent for either, 
a higher rating is not warranted for either, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some limitation of 
motion of the cervical and lumbar spines due to the service-
connected cervical and lumbar spine disabilities, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  The 
veteran has submitted no evidence showing that his service-
connected cervical spine disability or lumbar spine 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations; and there is also no indication that the 
disorders have necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Arthralgia, With Swelling, Right Foot, Fifth Metatarsal 
Joint

The RO has evaluated the veteran's arthralgia, with swelling, 
right foot, fifth metatarsal joint, as zero percent disabling 
under rating criteria for evaluating unilateral hallux 
valgus, under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5003 
(2007).  The hyphenated diagnostic code in this case 
indicates that hallux valgus, under Diagnostic Code 5280, is 
the service-connected disorder and that degenerative 
arthritis, under Diagnostic Code 5003, is a residual 
condition.  Review of the medical records on file, however, 
does not show that the service-connected right foot, fifth 
metatarsal joint disorder involves arthritis.   

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.  A rating of 10 percent is the 
only evaluation available under Diagnostic Code 5280.

Hallux valgus is defined as a deformity in which the great 
toe is bent or twisted outward away from the midline of the 
body.  See Dorland's Illustrated Medical Dictionary 811 (30th 
ed. 2003).

The currently assigned zero disability rating reflects the 
RO's determination that the requirements for a compensable 
rating under that code are not met.  See 38 C.F.R. § 4.31.  
Review of the medical records on file do not show that the 
arthralgia, with swelling, right foot, fifth metatarsal 
joint, is severe, or that it has been operated upon with 
resection of the metatarsal head.  

In fact, the medical evidence on file does not show that the 
service-connected disability is symptomatic.  During VA 
examination in March 2003, the veteran did not recall any 
specific right foot problem, although he reported that both 
of his feet tend to swell at night.  Right foot examination 
at that time revealed no significant symptoms; only a small 
Tailor's bunion at the level of the fifth MP joint on the 
right, with a slight redness but no soreness to palpation.  
The diagnosis was Tailor's bunion, right foot, asymptomatic 
at this time.  During VA examination in April 2004, the 
veteran reported that he had no right foot pain, stiffness, 
swelling, heat, instability or fatigability, or other 
complaints.  After examination, the diagnosis was that he had 
a remote fracture of the right foot, fifth metatarsal, no 
symptoms at this time.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increase.  The evidence does not show that the 
service-connected arthralgia, with swelling, right foot, 
fifth metatarsal joint, is symptomatic so as to warrant a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5280 or other relevant diagnostic criteria reviewed.  
38 C.F.R. § 4.31; 4.71a Diagnostic Codes 5276-5284.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable schedular rating for rotator 
cuff tear of the right shoulder with biceps tendonitis and 
osteoarthritis for the period prior to July 1, 2003, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 40 percent disability rating 
for rotator cuff tear of the right shoulder with biceps 
tendonitis and osteoarthritis is granted from July 1, 2003 to 
May 26, 2004, and from August 1, 2004 to May 10, 2006.

Entitlement to a schedular rating in excess of 40 percent for 
rotator cuff tear of the right shoulder with biceps 
tendonitis and osteoarthritis for the period from May 11, 
2006, is denied.

Entitlement to a compensable schedular rating for status post 
repair, rotator cuff tear of the left shoulder with 
osteoarthritis, for the period prior to July 1, 2003, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for status 
post repair, rotator cuff tear of the left shoulder with 
osteoarthritis, is granted from July 1, 2003 to July 6, 2003.

Entitlement to a schedular rating in excess of 20 percent for 
status post repair, rotator cuff tear of the left shoulder 
with osteoarthritis for the period from July 7, 2003 to 
August 9, 2004, and from October 1, 2004, is denied.
 
Entitlement to a rating in excess of 20 percent for cervical 
strain, with arthritis, is denied.

Entitlement to a rating in excess of 20 percent for low back 
strain, chronic, to include osteoarthritis, is denied.

Entitlement to a compensable rating for arthralgia, with 
swelling, right foot, fifth metatarsal joint, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


